     Case 3:21-cv-00211-RAH-ECM-KCN Document 98 Filed 04/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        On April 16, 2021, Margo Anderson (Anderson) filed a motion for leave to file a

brief as amicus curiae in support of Plaintiffs. (See Doc. 90.) Anderson, however, provides

no indication whether the motion is opposed or unopposed. Accordingly, it is hereby

        ORDERED that on or before April 26, 2021, Anderson shall contact counsel for the

parties concerning whether they consent to the requested relief and thereafter shall

supplement the motion by filing a notice of consent, or lack thereof, with the court.

        DONE, on this the 22nd day of April, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 98 Filed 04/22/21 Page 2 of 2




                                /s/ R. Austin Huffaker, Jr.
                         R. AUSTIN HUFFAKER, JR.
                         UNITED STATES DISTRICT JUDGE
